Citation Nr: 1132206	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-08 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for arthritis of the right shoulder.

2.  Entitlement to an effective date earlier than November 22, 2006, for the award of entitlement to service connection for degenerative changes of the intertarsal joints of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to October 1968 and from June 1992 to February 2001.

These matters come before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to a rating in excess of 20 percent for arthritis of the right shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was discharged from service in February 2001.

2.  The Veteran's original claim for service connection for a left foot disorder was received on October 10, 2001, within one year after her separation from active service. 

3.  Entitlement to service connection for a left foot disorder was denied in a December 2002 rating decision.  The Veteran was notified of this decision and her appellate rights, but did not perfect an appeal.

4.  The Veteran filed an application to reopen her left foot disorder claim in November 2006.

5.  In an April 2007 rating decision, the RO granted entitlement to service connection for degenerative changes, intertarsal joints, left foot based upon a newly associated service treatment record confirming degenerative changes of her left foot in service, which was previously not of record.


CONCLUSION OF LAW

The criteria for an effective date of March 1, 2001, for the grant of service connection for degenerative changes, intertarsal joints, left foot have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.
 
Earlier Effective Date Claim

The Veteran seeks an effective date earlier than November 22, 2006, for the grant of service connection for degenerative changes, intertarsal joints, left foot.  In this decision, the Board finds that entitlement to an earlier effective date of March 1, 2001, the day following the Veteran's separation from service, is warranted for service connection for degenerative changes, intertarsal joints, left foot. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400.

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  Separation from service means separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(b)(2).

The Veteran filed an original claim for service connection for a left foot disorder on October 10, 2001.  The RO denied this claim in a rating decision issued in December 2002, on the basis that service treatment records were negative as to chronic residuals of left foot injury while she was on active duty.  The Veteran was notified of this decision and informed of her appellate rights, but did not perfect an appeal and the decision became final.  38 U.S.C.A. § 7105(c) (West 2002).

The Veteran submitted an application to reopen the claim of service connection for a left foot disorder on November 22, 2006.  In a rating decision issued in April 2007, the RO awarded service connection for degenerative changes, intertarsal joints, left foot, effective November 22, 2006.  This award was based, in part, upon a newly associated service treatment record that reflected X-ray evidence of degenerative changes in her left foot.  Under the provisions of 38 C.F.R. § 3.156(c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  The service record received in connection with the Veteran's application to reopen her claim was relevant to the previously denied claim because it demonstrated a chronic left foot disorder in service.  Additionally, although this service record was not associated with the claims file at the time of the December 2002 decision, as a service department record it was constructively of record.  See Vigil v. Peake, 22 Vet. App. 63 (2008); see also 38 C.F.R. § 3.156(c).  Thus, the April 2007 rating decision granting service connection for degenerative changes, intertarsal joints, left foot is deemed to have been based upon the original claim that was filed in October 2001.

As indicated, the effective date for the grant of service connection based upon an original claim, as has been determined to be the case here, is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).  

As the Veteran separated from active service on February 28, 2001, and her original claim for service connection was received on October 10, 2001, within one year after her separation from service, the proper effective date for the grant of service connection for degenerative changes, intertarsal joints, left foot is March 1, 2001 (the day following her separation from active service).  See Vigil v. Peake, 22 Vet. App. 63 (2008); see also 38 C.F.R. § 3.156(c) (2010).


ORDER

Subject to the law and regulations governing payment of monetary benefits, an earlier effective date of March 1, 2001, for the award of service connection for degenerative changes of the intertarsal joints of the left foot is granted.


REMAND

The Board finds that further development is necessary with respect to the Veteran's claim for entitlement to rating in excess of 20 percent for arthritis of the right shoulder.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Court has held that when a Veteran alleges that her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

The Veteran, through her service representative, indicated in a July 2011 statement, that the Veteran's right shoulder was more painful and continued to worsen, in both pain and range of motion.  She additionally alleged that her right shoulder has severely hindered her ability to care for herself and perform necessary daily activities unassisted.  The Veteran was last afforded a VA examination in January 2007.  As the Veteran has claimed that her right shoulder disability has worsened since the last VA examination, and given the lack of other evidence with which to rate the Veteran for her disability, the Board finds that a VA examination must be afforded.  Accordingly, the AMC should arrange for the Veteran to undergo a VA joints examination at an appropriate VA medical facility to determine the severity of her service-connected right shoulder arthritis.

The claims file reflects that the Veteran has received VA medical treatment from the VA Medical Center (VAMC) in Huntington, West Virginia; however, as the claims file only includes treatment records from that provider dated up to June 2006, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for her right shoulder disability.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  Regardless of whether or not the Veteran responds, the AMC must obtain the Veteran's VA treatment records from the Huntington VAMC for the time period dated from June 2006 to the present.  All attempts to procure records should be documented in the file.  

If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her right shoulder disability.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies.  The examiner should obtain a detailed clinical history from the Veteran and all pertinent pathology found on examination should be noted in the report of the evaluation.  

The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should address whether the Veteran exhibits limitation of arm motion midway between side and shoulder level or limitation of arm motion to 25 degrees from the side.  The examiner should additionally note whether there is impairment of the clavicle or scapula, impairment of the humerus, or ankylosis of the scapulohumeral articulation that is associated with the Veteran's service-connected residuals of arthritis of the right shoulder. 

In considering the above, the examiner should consider all the evidence of record, to include the lay statements discussing symptomatology as well as findings in VA medical records and the January 2007 VA joints examination report.  All opinions expressed should be supported by a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655 (2010).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


